UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-2422



LEONARD GREGORY,

                                              Plaintiff - Appellant,

          versus


SOUTH CAROLINA DEPARTMENT OF TRANSPORTATION;
BECKY   DICKSON;   OSCAR  K.   RUCKER;   U.S.
DEPARTMENT OF HOUSING & URBAN DEVELOPMENT;
LONNA BLUE; CHARLES STIGGER; CLAUDIA WILKES,

                                           Defendants - Appellees,

          and


DUDLEY GREGORY,

                                                           Defendant.


Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CA-03-1651-18-2)


Submitted:   October 27, 2004          Decided:     November 17, 2004


Before TRAXLER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Chalmers C. Johnson, CHALMERS JOHNSON LAW FIRM, Charleston, South
Carolina, for Appellant. J. Strom Thurmond, Jr., United States
Attorney, John H. Douglas, Assistant United States Attorney,
Charleston, South Carolina; Robert L. Widener, MCNAIR LAW FIRM,
P.A., Columbia, South Carolina, Michael A. Scardato, MCNAIR LAW
FIRM, P.A., Charleston, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

          Leonard   Gregory   appeals   the   district    court’s   order

dismissing this action because the State Defendants are immune from

suit under the Eleventh Amendment and his claims against the

Federal Defendants are barred by sovereign immunity.            We have

reviewed the record and find no reversible error.        Accordingly, we

affirm for the reasons stated by the district court.        See Gregory

v. South Carolina Dep’t of Transp., No. CA-03-1651-18-2 (D.S.C.

Oct. 29, 2003).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                               AFFIRMED




                                - 3 -